                                          Case 5:17-cv-03696-BLF Document 36 Filed 08/10/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                               UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                        JOHNNY ANDREW MOORE,
                                  11                                                     Case No. 17-03696 BLF (PR)
                                                      Plaintiff,
                                  12                                                     ORDER DENYING MOTION FOR
Northern District of California




                                               v.                                        EXTENSION OF TIME AS
 United States District Court




                                  13                                                     UNNECESSARY
                                  14    S. HATTON, et al.,
                                  15                 Defendants.
                                  16                                                     (Docket No. 35)

                                  17

                                  18          Plaintiff, a California inmate, filed the instant pro se civil rights action pursuant to
                                  19   42 U.S.C. § 1983, against officials at the California Training Facility. Dkt. No. 1. On
                                  20   June 26, 2020, the Court granted Defendants’ motion to dismiss and entered judgment the
                                  21   same day. Dkt. Nos. 32, 33. On July 24, 2020, Plaintiff filed a motion for an extension of
                                  22   time, asserting that he received a “civil motion response to this civil complaint on July 17,
                                  23   2020.” Dkt. No. 35 at 1. Plaintiff asserts that he sent some documents to this Court on
                                  24   April 1, 2020. Id. at 2. However, there was no activity on the docket for this case during
                                  25   April or May 2020. The Court can only surmise that Plaintiff is confusing this closed
                                  26   matter with another action filed as Moore v. Hatton, et al., Case No. 20-1445 BLF (PR).
                                  27   In that case, the Court screened the complaint which was removed to this Court by
                                  28   Defendants, and dismissed the complaint with leave to amend on July 7, 2020. Id.; Dkt.
                                           Case 5:17-cv-03696-BLF Document 36 Filed 08/10/20 Page 2 of 2




                                   1   No. 7. To the extent that Plaintiff is seeking an extension of time in that case, he must
                                   2   refile a new motion into that matter and reference the correct case number. He may
                                   3   explain therein his confusion with this closed action as good cause for the late request.
                                   4            Accordingly, the motion for an extension of time filed in this matter is DENIED as
                                   5   unnecessary since there are no pending matters in this closed action.
                                   6            This order terminates Docket No. 35.
                                   7            IT IS SO ORDERED.
                                   8   Dated: __August 10, 2020________                    ________________________
                                                                                           BETH LABSON FREEMAN
                                   9
                                                                                           United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order Denying Motion as Unnecessary
                                       PRO-SE\BLF\CR.17\03696Moore_motion
                                  26

                                  27

                                  28                                                   2
